Citation Nr: 0736142	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Regional Office (RO) in Roanoke, Virginia, that denied the 
veteran's claim for service connection for a right ankle 
disability, to include arthritis.


FINDINGS OF FACT

There is no clinical evidence of a right ankle disability 
being documented at separation or for many years after 
service.


CONCLUSION OF LAW

A right ankle disability, to include arthritis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2003 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by the VA, and the need to 
advise VA of or submit any evidence in his possession that 
pertains to the claim.  The case was last readjudicated in 
November 2004.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence in the 
claims file includes the veteran's service medical records 
and private medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process and responded to the notice 
letter.  There is no additional notice that should be 
provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, a photograph, 
service medical records, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

According to the statute, every veteran shall be taken to 
have been in sound condition when entering service, except as 
to defects, infirmities, or disorders noted at the time of 
examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder has not been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Service connection for certain chronic diseases, including 
arthritis, may be presumed to have been incurred in or 
aggravated by service if they are manifest 
to a compensable degree within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The evidence supporting the veteran's claim includes the 
veteran's contentions, a photograph submitted as evidence of 
his in-service injury, and private medical records.  In the 
photograph the veteran is seated at a desk with a crutch in 
the background.  Additionally, private medical records 
reflect that the veteran was diagnosed with arthritis in 
April 2000.  The Board acknowledges that the veteran has a 
current disability.

The evidence against the veteran's claim includes the service 
medical records and the private medical records.  The 
veteran's service medical records reflect that he reported on 
his entrance examination that he suffered two fractures in 
his right ankle prior to service.  The service medical 
records do not report any injury to the right ankle or any 
complaints of pain during service.  In addition, the clinical 
findings upon separation show no specific allegations of 
injury or complaints of pain in the right ankle.

In regards to the photograph submitted, the ownership and 
purpose of the crutch remain unclear.  Even assuming for the 
sake of argument that the veteran injured his ankle during 
service, his service medical records reflect no complaints of 
pain or injury to the ankle upon separation; thus, any injury 
was acute and transitory and resolved without residual 
disability.

Private medical records do not reflect any treatment to the 
right ankle following service until almost 15 years after 
separation from service.  In December 1985 the veteran was 
treated for an acute sprain of the right ankle.  The x-rays 
were negative for any abnormalities.  In April 2000, the 
veteran was diagnosed with arthritis in the right ankle, 
nearly 30 years after service.  A December 2001 record noted 
the veteran reporting that his pain began two years 
previously.  A January 2002 record noted the veteran 
reporting a history of fracturing the right ankle twice, just 
as he reported on his service entrance examination.  No 
history of any right ankle injury in service was provided to 
the physician, however.  A March 2002 report linked the 
veteran's chronic ankle pain and arthritis to the fractures. 

The Board has considered the veteran's statements concerning 
his disability.  However, the veteran, as a layperson, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, while the 
veteran contends that his symptoms began in service and have 
existed since service, the Board accords more weight to the 
veteran's service medical records which show no objective 
findings of chronic ankle disability, including at 
separation, as well as the private medical records which 
contain no clinical evidence of treatment for any ankle 
disability following service until December 1985 when he 
suffered an acute sprain.  Furthermore, the private medical 
records attribute his current complaints and arthritis to 
ankle fractures, which the records indicate occurred prior to 
service.

In summary, the preponderance of the evidence does not 
establish a chronic right ankle condition during service or 
for many years thereafter, and the current medical evidence 
does not suggest a link between his current complaints and 
service.  Thus, the Board concludes that the preponderance of 
the evidence is against a finding 
that a right ankle disability was incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a right ankle disability, to include 
arthritis, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


